03/31/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0201
                           DA 21-0201


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

BRANDON JAMES BLACKGOAT,

      Defendant and Appellant.


                                      ORDER


      Upon consideration of counsel’s motion to withdraw as counsel of record
and good cause appearing therefrom,

      IT IS HEREBY ORDERED that the Appellant in this matter shall file a
response to this motion within thirty (30) days of the date of this Order. The
response must be served upon all counsel of record, including the Attorney
General, the County Attorney, and the Appellate Defender Office.

      IT IS FURTHER ORDERED that the Clerk of Court give notice of the
Order by mail to all counsel of record and to the Appellant at his last known
address.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 31 2022